DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an output inductor shared to plurality of power stage” in claim 7; “wherein a first auxiliary power source of the plurality of auxiliary power sources is configured to provide auxiliary power to the plurality of power stages while a second auxiliary power source of the plurality of auxiliary power sources is configured to provide power to a controller configured to determine an operating point” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an output inductor shared to plurality of power stage is unclear because the specification does not show or describe how/what is an output inductor shared to plurality of power stage. For purpose of examination, the examiner will interpret with the best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 16 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galin et al. (US 2018/0351354).
Regarding claim 1, Galin discloses an apparatus [100c, Fig. 1N] comprising: a power device [150a, 150b] configured to convert power from a plurality of power sources [101a, 101b], wherein the power device includes a plurality of power stages [103a, 103b], and wherein each of the plurality of power stages is configured to be electrically connected to at least one respective power source of the plurality of power sources [see Fig. 1N].
Regarding claim 2, Galin further discloses wherein at least one power stage of the plurality of power stages comprises a power converter [par 0004, 0061, 0063, 0073-0075].
 Regarding claim 3, Galin further discloses wherein a first output of a first power stage of the plurality of power stages is connected in series to a second output of a second power stage of the plurality of power stages [see Fig. 1J, par].
Regarding claim 4, Galin further discloses wherein a first output of a first power stage of the plurality of power stages is connected in parallel to a second output of a second power stage of the plurality of power stages [see Figs. 1L, 1N].
Regarding claim 5, Galin further discloses wherein the plurality of power stages share a ground potential [see Figs. 1N, 1R].
Regarding claim 6, Galin further discloses wherein the plurality of power stages are configured to control an output of the apparatus [par 0067-0069, 0073].
Regarding claim 8, Galin further discloses wherein the plurality of power stages are configured to receive power from at least one shared auxiliary power source [162 @ Fig 1C, par 0072].
Regarding claim 9, Galin further discloses further comprising a plurality of auxiliary power sources [111 @ Figs. 1B, 1R and 162 @ Fig. 1C] wherein the plurality of power stages are each electrically connected to at least one respective auxiliary power source of the plurality of auxiliary power sources [see Figs. 1C, 1N, each of the plurality of power stages [103, Fig. 1N] includes an auxiliary power source 162 (Fig. 1C)].
Regarding claim 10, Galin further discloses wherein a first auxiliary power source [111] of the plurality of auxiliary power sources is configured to provide auxiliary power to the plurality of power stages [par 0065, 0096 (power device 103b connected to storage device 111 may be to convert power produced by power sources to be stored in storage device 111 or to convert power stored in storage device 111 to be used by load 109)] while a second auxiliary power source [162] of the plurality of auxiliary power sources is configured to provide power to a controller configured to determine an operating point [par 0072-0073, see Figs. 1B, C , R].
Regarding claim 11, Galin further discloses further comprising at least one controller configured to obtain data relating to a voltage that is less than a threshold voltage of the controller [Fig. 4, par 0129].
Regarding claim 16, Galin discloses a method comprising: providing a power device [150a, 150b, Fig. 1N] with a plurality of power stages [103a, 103b]; connecting each of the plurality of power stages to at least one respective power source of a plurality of power sources [101a, 101b]; and converting, using the power device, power from the plurality of power sources to an output power [par 0073-0075, 0091].
Regarding claim 17, Galin further discloses wherein at least one power stage of the plurality of power stages comprises a power converter [par 0004, 0061, 0063, 0073-0075].
Regarding claim 18, Galin further discloses further comprising connecting the plurality of power stages in series [see Fig. 1J, par 0085-0086].
Regarding claim 19, Galin further discloses further comprising connecting the plurality of power stages in parallel [Figs. 1H, 1N; par 0081-0082, 0090-0091].
Regarding claim 20, Galin further discloses further comprising controlling an output of the power device [par 0091, Fig. 1N].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Galin in view of Jergovic et al. (US 2013/0106194).
Regarding claim 7, Galin discloses all limitations of claim 1 above but does not explicitly disclose further comprising an output inductor shared by the plurality of power stages.
Jergovic teaches a solar system [Fig. 3] includes an output of a plurality of power stages [104], an output inductor 230 shared by the plurality of power stages [104, see Fig.3].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate to provide an output inductor shared by the plurality of power stages as taught by Jergovic into that of Galin in order to filter the output current

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galin, in view of Zhang (US 2009/0284998).
Regarding claim 12, Galin discloses all limitations of claim 1 above further includes the power device 103 having a controller 105 communicates with other elements of the power device 103 that includes a communication interface 129 can communicate to other power devices [par 0069-0070] but fails to teach at least one controller shared by the plurality of power stages.
Zhang teaches an energy generating system 100 comprises a plurality of energy generating devices (EGDs) 102, each coupled to a corresponding local converter 104, that together form an energy generating array 106,  the energy generating system 100 may comprise a photovoltaic system and the energy generating devices 102 may comprise photovoltaic (PV) panels. Each PV panel 102 is capable of converting solar energy into electrical energy. Each local converter 104 is coupled to its corresponding panel 102 and is capable of reshaping the voltage-to-current relationship of inputs provided by the panel 102 such that the electrical energy generated by the panel 102 is usable by a load (not shown in FIG. 1B) for the array 106. The DC-AC converter 112 is coupled to the array 106 and is capable of converting the direct current (DC) generated by the local converters 104 into an alternating current (AC) for the load, which may be coupled to the DC-AC converter 112. A central array controller 110 is coupled to the array 106 and shared by the plurality of local converters 104 [see Fig. 1B, par 0030-0042].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Zhang into that of Galin in order to provide better protection and data gathering for entire system.

Regarding claim 13, Galin discloses all limitations of claim 1 above but fails to teach at least one respective controller electrically connected to each of the plurality of power stages.
Zhang teaches an energy generating system 100 comprises a plurality of energy generating devices (EGDs) 102, each coupled to a corresponding local converter 104, that together form an energy generating array 106,  the energy generating system 100 may comprise a photovoltaic system and the energy generating devices 102 may comprise photovoltaic (PV) panels. Each PV panel 102 is capable of converting solar energy into electrical energy. Each local converter 104 is coupled to its corresponding panel 102 and is capable of reshaping the voltage-to-current relationship of inputs provided by the panel 102 such that the electrical energy generated by the panel 102 is usable by a load (not shown in FIG. 1B) for the array 106. The DC-AC converter 112 is coupled to the array 106 and is capable of converting the direct current (DC) generated by the local converters 104 into an alternating current (AC) for the load, which may be coupled to the DC-AC converter 112. A central array controller 110 is coupled to the array 106 and electrically connected to each of the plurality of local converters 104 [see Fig. 1B, par 0030-0042].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Zhang into that of Galin in order to provide better protection and data gathering for entire system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galin, in view of Varlan et al. (US 2019/0027617).
Regarding claim 14, Galin discloses all limitations of claim 1 above but fails to teach further comprising at least one circuit shared by the plurality of power stages, wherein the at least one circuit is configured to discharge a voltage relating to the power device.
Varlan teaches a RSD 702 could also perform a DC to DC conversion function and could convert power at one voltage from PV panel 720 to power at another DC voltage at terminal pair 782, 284. RSD 702 uses a “buck” converter topology. The DC to DC conversion function of RSD 702 could provide MPP tracking of PV panel 720. The RSD 702 comprises series switch 704, shunt switch 706, inductance 609, capacitance 712, controller 714, current sensor 716, bleed resistor 713 and voltage sensor 718, which could be implemented as described above with reference to corresponding components in FIG. 6. RSD 702 connects to PV panel 720 at terminal pair 786, 788 and connects to a PV string (not shown) at terminal pair 782, 784. The states (open or closed) of series switch 704 and shunt switch 706 are controlled by controller 714. Controller 714 monitors the string current using current sensor 716, and may calculate DC and AC values of the string current from values supplied by current sensor 716. If the string current is below the minimum value (YES at 754) then the RSD opens its series switch (e.g. 604 of FIG. 6) and closes its shunt switch (e.g. switch 606 of FIG. 6) at 756 [see Fig. 7A-B, par 0058-0062].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power stages of Galin with RSD as taught by Varlan in order to improve the safety the power sources by reducing voltage at the power sources terminals to zero.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galin, in view of Ginart et al. (US 2019/0157986).
Regarding claim 15, Galin discloses all limitations of claim 1 above but fails to teach wherein the plurality of power stages are located on a single printed circuit board (PCB).
Ginart teaches a power supply [Fig. 1] has a DC link 3 coupled between an inverter circuit 4 and DC/DC voltage converter 2, the DC/DC voltage converter coupled to an electric energy storage 1. All or parts of the electronic elements of one, two or more of the functional blocks may be placed inside a common housing, on a common printed circuit board [par 0042-0048].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of power stages of Galin are located on a single printed circuit board (PCB) in view of Ginart in order to protect and easily replace the elements of system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/           Primary Examiner, Art Unit 2836